DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (Applied Catalysis, 31 (1987)13-23) in view of Nieskens et al (WO 2017/074558 A1).
Applicants’ claimed invention is directed to a process for preparing C2 to C5 hydrocarbons comprising: introducing a feed stream into a reaction zone of a reactor, the feed stream comprising hydrogen gas and carbon monoxide; introducing an additional stream into the reaction zone of the reactor, the additional stream comprising water; and converting a combined stream comprising the feed stream and the additional stream into a product stream comprising C2 to C5 hydrocarbons in the reaction zone in the presence of a hybrid catalyst, the hybrid catalyst comprising: a metal oxide catalyst component; and a microporous catalyst component.
	Fujimoto teaches the  synthesis of hydrocarbons from carbon dioxide and hydrogen was studied under pressurized conditions using hybrid catalysts composed of methanol synthesis catalysts and a high-silica zeolite (DAY). Combination of Cu-Zn with DAY gave C2-C5 hydrocarbons with selectivity higher than 90%. Addition of  a  small amount of CO in the H2-CO2 feed led to a marked increase in yield and selectivity of the C2-C5 hydrocarbons irrespective of reaction conditions such as temperature, contact time and the H2/( CO2 +CO) feed ratio. It was suggested that the major route of hydrocarbon formation was (1) reduction of  CO2  to CO (water gas shift reaction in the presence H2O) on the methanol synthesis catalyst. (2) methanol formation from CO and H2, and (3) methanol conversion to hydrocarbons on the DAY. See abstract. In this context, the attention is drawn to Table 3, wherein the feed gas comprises hydrogen, carbon dioxide and carbon monoxide and wherein the amount of methane is 2.3% and the product stream comprising C2-C5 hydrocarbons is reached with a selectivity of 91.0%. Normally there is small amount of water is present in crude synthesis gas.
	Fujimoto is silent with respect to a microporous catalyst component comprising SAPO-34.  However, Nieskens teaches a process for preparing C2 and C3 olefins and paraffins comprises contacting a feedstream including hydrogen, carbon monoxide, and a bifunctional catalyst in a reaction under certain specified conditions. The catalyst includes as components (1) chromium oxide and zinc oxide mixed metal oxides, and (2) a SAP0-34 molecular sieve (structure of SAPO-34 having 8-MR pore opening, see page 7, lines 26-30). The resulting product of the reaction is relatively high in the target lower olefins and relatively low in less desirable products, including C2 and C3 paraffins, C4+ hydrocarbons, oxygenates, and methane, thereby reducing or eliminating the need for certain previously common and costly separations. The bifunctional catalyst as used in this process also offers improvements in catalyst life in comparison with some methanol-to-olefins catalysts. The process may be carried out as a single unit operation.  See abstract.  
Nieskens discloses that carbon monoxide is present in feedstream in an amount of at least 50 mole-percent (mol%), preferably at least 60 mol%, more preferably at least 70 mol%, still more preferably at least 80 mol%, and most preferably at least 90 mol%, based on total feedstream, excluding H2 gas. This means that inerts, such as nitrogen or noble gases, and/or methane, and/or other carbon-containing compounds, such as CO2, methane, and other hydrocarbons, may be present, in total, in an amount less than or equal to 50 mol%, preferably not greater than 40 mol%, more preferably not greater than 30 mol%, still more preferably not greater than 20 mol%, and most preferably not greater than 10 mol%, based on total feedstream, excluding H2 gas. The H2 gas is separately measured and is desirably present in the total feedstream in a volumetric ratio of H2 to CO (H2:CO) that is greater than 0.5:1, preferably greater than or equal to 0.6:1, and more preferably greater than or equal to 1:1. Such amount is also less than 3:1, and preferably less than or equal to 2:1.  See page 6, lines 25-30 and page 7, lines 1-15.
Nieskens discloses a variety of feedstreams may be used resulting in essentially the same or a very similar product distribution, which reduces requirements for feedstream purity and/or feedstream costs process minimizes or preferably does not involve production of an intermediate product stream of, for example, methanol, DME or other oxygenates which would then need to be separately converted to the desired hydrocarbon product, i.e., a C2 and/or C3 olefinic product. See page 4, line 7-20.  
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the catalyst system of Fujimoto by incorporating the catalyst system of Nieskens to arrive at the present claimed invention, in order to reduce requirements for feedstream purity and/or feedstream costs process minimizes or preferably does not involve production of an intermediate product stream of, for example, methanol, DME or other oxygenates which would then need to be separately converted to the desired hydrocarbon product, i.e., a C2 and/or C3 olefinic product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/    Primary Examiner, Art Unit 1622